Exhibit 10.18

 

Certain portions of this agreement, for which confidential treatment has been
requested,

have been omitted and filed separately with the Securities and Exchange
Commission.

Sections of the agreement where portions have been omitted have been identified
in the text.

4th AMENDMENT

RESTATED DEL MONTE FOODS

RETAIL BROKERAGE AGREEMENT

This Fourth Amendment (“4th Amendment”) dated August 11, 2011 shall amend the
Restated Del Monte Foods Retail Brokerage Agreement dated November 22, 2008 and
subsequently amended on May 4, 2009, September 22, 2009, and on or around
January 26, 2010 (the “Agreement”), by and between Del Monte Corporation, a
corporation with its main business office at One Market @ the Landmark, San
Francisco, California 94105 (the “Client”) and Advantage Sales & Marketing LLC,
a limited liability company with its main business office at 18100 Von Karman
Avenue, Suite 900, Irvine, CA 92612 (“Broker”).

WHEREAS, the parties desire to amend the Agreement to (1) revise Attachment
B-1B per edits attached, and (2) revise Attachment B-2B per edits attached.

NOW, THEREFORE, in acknowledgement of good and valuable consideration, the
sufficiency of which is acknowledged, the parties agree to add to the Agreement
as follows:

 

  1. Attachment B-1C: The parties agree to replace the current “Attachment B-1B”
in its entirety with a new “Attachment B-1C” as contained herein, effective
May 1, 2010.

 

  2. Attachment B-2C: The parties agree to replace the current “Attachment B-2B”
in its entirety with a new “Attachment B-2C” as contained herein, effective
May 1, 2010.

 

  3.

No Other Change: Except as modified by the 4th Amendment, the Agreement will
remain in full force and effect as set forth herein.

IN WITNESS WHEREOF, the parties hereto have caused this 4th Amendment to be
executed by their duly authorized representatives as of the date first above
written.

 

ADVANTAGE SALES & MARKETING LLC     DEL MONTE CORPORATION By:   /s/ Chris Oliver
    By:   /s/ Tim Cole Name:   Chris Oliver     Name:   Tim Cole Title:  
President, Sales     Title:   Executive Vice President Date:   August 11, 2010  
  Date:   August 12, 2010



--------------------------------------------------------------------------------

ATTACHMENT B-1C

DEL MONTE CORPORATION

RETAIL GROCERY BROKERAGE AGREEMENT

Applicable Brokerage Rates/Classes of Trade/Other Compensation

Brokerage Commissions shall be computed where applicable on the billed sales to
the customers and classes of trade set forth below. Effective as of the
Effective Date and subject to the exclusions set forth herein, Brokerage
Commissions shall be paid at the commission rates set forth below applied to
Client’s adjusted base delivered price (see provision 2 of Agreement).
Commission rates and/or other payments for services under this Agreement may be
amended upon mutual agreement by the parties in writing.

 

A.       

Del Monte Brands, Del Monte Pet Products (Retail), Seafood, College Inn Broth,
Produce

(except as indicated on Schedule B-2)

   Applicable Base Brokerage Rate    I.    Retail Grocery Customers         
(Except Wal*Mart Super Center Retail – see below)         

•    Non-Produce

   [***]*      

•    Produce (Excluding Hawaii)

   [***]*      

•    Starkist SeaSation’s (frozen)(Thru 9/30/10)

   [***]*    II.    Drug Stores (except as specifically indicated) (Excluding
Long’s Drug)    [***]*    III.    Dollar Stores (except as specifically
indicated)          (Including Dollar Tree and Bargain Wholesale effective
8/25/08)    [***]*    IV.    Convenience Stores (as specifically agreed)   
[***]*    V.    Administrative Support Customers (CVS Including Long’s Drug,   
      Walgreens, Rite Aid & Lowe’s)    [***]*    VI.    All Channels: Hawaii
(Including Long’s Drug)    [***]*      

•    Including Produce

      VII.    Minor Mass    [***]*    VIII.    Specialty Distributors    [***]*

Bonuses, if applicable, shall be paid at rates mutually agreed upon by the
parties.

B.    Dedicated Retail Team. In addition to the brokerage rates set forth above,
Broker shall be paid a lump sum payment of $[***]* monthly for Dedicated Retail
Team (DRT) services in the grocery channel. Services provided by the DRT shall
consist of customary dedicated retail services including the following:

Retail Distribution Management

New Product Distribution

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Modular Integrity Oversight

Retail Audits

Retail Call Reporting (Date and Location of Retail Calls)

The DRT shall perform services for all Client customers in the grocery channel
(including the national retailers directly serviced by Client (identified on
Attachment C hereto) and those retail grocery accounts managed by Louis F.
Leeper Company), as defined in the agreed deployment model.

C.    In-Store Execution/Reset Activity. Client shall pay to Broker a monthly
payment for all grocery channel in-store execution and reset activity based on
(i) actual labor support supplied during a month (at Broker’s published retail
service rates), and (ii) to the extent applicable, Client’s pro-rata share of
customer charges for in-store execution/reset activity. Broker in-store
execution/reset activity shall be performed in accordance with plans and budgets
approved in advance by Client. Broker shall submit a detailed invoice for
in-store execution/reset activity to Client by the fifteenth day of the month
following the month in which such services were performed. All charges set forth
in such invoice shall be substantiated by reasonable supporting documentation or
records. Payment for In-Store Execution/Reset Activity shall be capped at
$[***]* per Client fiscal year. Fixed budgets to include both Grocery Produce
and Starkist SeaSations Reset and Surge fees.

D.    Other Services. Broker shall perform such other services as specified by
Client at rates and subject to terms mutually agreed to by Client and Broker.

 

E.    Wal*Mart Super Center and Division I Retail Coverage       1.    Retail
Calls          (Covering Del Monte Brands, Pet Products,          Seafood,
College Inn Broth and Produce)          - Frequency TBD by Del Monte    $[***]*
      Estimated length of average call at WMSC    [***]*.       Estimated length
of average call at Division I    [***]*.       Estimated length of average call
at Neighborhood Markets    [***]*.    2.    Store Set Up          A.    - New
Store    $[***]*       B.    - Existing Stores    $[***]*

F.    Development Projects

        As directed by Client and agreed to by Broker, to be paid on a
per-project basis.

G.    Back Office Support Services

        As mutually agreed by the parties.

H.    Exclusions:

Institutional (except for food service items ordered by covered retail
customers, as agreed by Client)

Government and Military

Club

Private Label

Vending

Food Ingredients

Export

As set forth herein



--------------------------------------------------------------------------------

ATTACHMENT B-2C

Exclusions

DEL MONTE CORPORATION

RETAIL GROCERY BROKERAGE AGREEMENT

Broker shall not receive brokerage commissions on sales of Client’s products to
the following customers unless they are specifically designated on Attachment C:

 

Direct Mass Merchandising    Wal*Mart    Sam’s Wal*Mart Super Center   
Warehouse Club

(See WMSC Retail, Attach. B-1)

   Costco Wal*Mart Neighborhood Markets    Wholesale Depot    BJ’s    Max Club
   Price Mart National Retailers    Leeper Customers Kroger (Coordinated and
West)    Those customers in the Pittsburgh/Cleveland Safeway    territory
serviced by Louis F. Leeper Co. Publix    and its affiliates Delhaize    Meijer
   HEB    K-Mart    Provided, however, that Broker shall be compensated as
mutually agreed by the parties for back office support services provided to
Client. Dollar Stores    Family Dollar    Big Lots    Grocery Outlet    Bargain
Wholesale    Pet Specialty    PetCo    PetSmart    Pet Supplies Plus    Pet
Supermarkets    Pet Specialty distributors    Produce    No commission payable
with respect to those markets identified on Schedule B-2



--------------------------------------------------------------------------------

ATTACHMENT B-2C

EXCLUDED PRODUCE MARKETS

Oklahoma

Kansas City

Chicago

Milwaukee

Minneapolis

Nash Finch

Newell

Buffalo

Cleveland

Pittsburgh

Salt Lake City

Phoenix

Safeway

San Francisco

San Francisco All Other

EXCLUDED PRODUCE CUSTOMERS FROM “HQ” SALES COVERAGE

SuperValu

  •  

Albertsons Inter-Mountain West (NW & Salt Lake)

  •  

SV Quincy

Spokane Market

  •  

Spokane Produce Inc. (Spokane, WA)

Seattle Market

  •  

Associated Grocers Produce (Seattle, WA)

  •  

Charlie’s Produce (Seattle, WA)

Portland Market

  •  

Fred Meyer Inc.

  •  

Unified Western Grocers (Modesto, CA)

  •  

Winco Foods Inc.